Citation Nr: 1645874	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of pneumonia, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  Jurisdiction of the claim was subsequently transferred to the RO in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of evidence is against a finding that the Veteran's diagnosed COPD or asthma are etiologically related to any aspect of active service, to include the incurrence of pneumonia during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of pneumonia, to include asthma and COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Asthma & COPD 

The Veteran contends that his currently diagnosed asthma and COPD are due to active service.  Specifically, the Veteran claims that both respiratory conditions are the result of, or residuals of, pneumonia during service.  The Board finds that the preponderance of evidence, to include a VA examination and addendum opinions, is against a finding that currently diagnosed COPD or asthma is etiologically related to any incident of active service, to include pneumonia.  Therefore, the claim for service connection must be denied. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247 (1999). 

The Board acknowledges that the competent medical evidence of record shows that the Veteran has both COPD and asthma, and thus has a current respiratory disability.  With respect to the presence of an in-service event, injury, or disease, the Veteran has continuously asserted that had pneumonia for nearly 14 days during service.  The Veteran's assertion of pneumonia during service is confirmed and documented in his service medical records.  Accordingly, the Board finds that an in-service event, injury, or disease, occurred with respect to the claim for service connection. 
Therefore, the evidence of record must show an etiological relationship between the current COPD or asthma, and the in-service incurrence of pneumonia, or some other incident of service.

At an October 2015 VA examination, the examiner diagnosed COPD and asthma.  The examination report noted a review of the claims file, to include the Veteran's medical history.  The examiner noted the Veteran's in-service incurrence of pneumonia and the fact that the Veteran was a long time smoker.  The examiner, noted no evidence of treatment or symptom of COPD or asthma during service, or shortly after.  The report provided no opinion or conclusion regarding the etiology of either of the diagnosed respiratory conditions. 

In a January 2016 addendum opinion, the VA examiner concluded that based on the prior examination and a review of the claims file, to include the Veteran's medial history, that the Veteran's COPD was less likely than not related to any incident of active service.  The examiner noted explicitly that the Veteran's currently diagnosed COPD was more likely due to the Veteran's long time smoking habit, in which he smoked one to two packs of cigarettes a day. 

In a March 2016 addendum opinion, the question of etiology was further clarified.  In that opinion, the VA examiner noted that neither the Veteran's COPD nor asthma was etiologically related to the Veteran's in-service pneumonia.  Specifically, the examiner thoroughly explained that pneumonia does not caused or lead to the development of COPD or asthma, and that in any case, the Veteran's pneumonia during service was resolved prior to the Veteran's separation.  The examiner found no evidence of such a condition, to include any evidence of symptoms of COPD, asthma, or pneumonia, in the Veteran's entrance or exit examinations to active service.  Therefore, the examiner found that the Veteran's current COPD and asthma were more likely related to nearly 50 years of smoking, and not any incident of active service. 

The Board notes that in addition to those medical opinions and VA examination provided to the Veteran, no additional competent evidence regarding the etiology of the Veteran's COPD and asthma is of record.  The Board notes that a close review of the claims file and medical history shows no additional evidence that speaks to the etiology of those conditions.  While the Veteran's VA medical records demonstrate several instances in which the Veteran was diagnosed with or treated for COPD or asthma, none of the records speak to the etiology of those disabilities. 

The Board also acknowledges that the Veteran believes, and has continuously asserted, that both COPD and asthma are related to service, to specifically include pneumonia during service.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and that experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Thus, although the Board has carefully considered the lay contentions submitted by the Veteran, suggesting that the Veteran's COPD and asthma are related to service, the Board finds that evidence is not competent as the Veteran has not shown to have the required training to diagnose respiratory disabilities and opine as to their etiology.  To the extent those statements may be competent, the Board ultimately assigns the greater probative weight to the medical evidence of record.  That evidence was provided by a trained medical professional whose medical opinions are found to be more probative than the opinion of a layperson.

Therefore, the Board finds the VA examination and addendum opinion to be the most probative evidence.  The Board notes that the VA opinions provide a comprehensive opinion regarding why the Veteran's in-service pneumonia was not etiologically related to his current respiratory disabilities.  The VA examiner took into account of the acute nature of the Veteran's pneumonia during service, and that pneumonia does not cause or lead to asthma or COPD.  Consequently, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD and asthma. 

The Board also notes that, for certain chronic diseases, listed in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  However, COPD and asthma are not a chronic disease listed under 38 C.F.R. § 3.309 (a), and, therefore, do not qualify for presumptions or any analysis under continuity of symptomology.  Consequently, the claim is similarly denied on a presumptive basis.

To the extent that the VA examiner attributed the current COPD and asthma to a history of smoking, the Board notes that VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a Veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (a) (West 2014); 38 C.F.R. § 3.300 (a) (2015).

Accordingly, the Board finds that the claim of entitlement to service connection for residuals of pneumonia, to include COPD and asthma must be denied because the preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for residuals of pneumonia, to include COPD and asthma, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


